DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 7-9, 11-12, 31-34, 51-53, and 55-56 are allowable. Claims 35, 66, and 67, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 1/19/2022, is hereby withdrawn and claims 35, 66, and 67 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 7-9, 11-12, 31-35, 51-53, 55-56, 66, and 67 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2017/0117239, FIGs. 2-3) a radio frequency ("RF") amplifier, comprising: a submount (206); a dielectric substrate 
However, regarding claims 1-3, 7-9, 11, and 12, the prior art failed to disclose or reasonably suggest the claimed a radio frequency ("RF") amplifier particularly characterized by a first angle defined by the intersection of the first axis with the first outer sidewall being between 50 degrees and 45°.
Regarding claims 31-35, 66, and 67, the prior art failed to disclose or reasonably suggest the claimed a radio frequency ("RF") amplifier particularly characterized by an angle defined by the intersection of the first axis and the third axis being between 5° and 45°.
Regarding claims 51-53, 55, and 56, the prior art failed to disclose or reasonably suggest the claimed a radio frequency ("RF") amplifier particularly characterized by a longitudinal axis of the RF amplifier die defining a first axis and a longitudinal axis of the impedance matching capacitor die defining a second axis that intersects the first axis at an oblique angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896